Exhibit 10.43

FORM OF LONG-TERM INCENTIVE AWARDS SUMMARY SCHEDULE

This Long-Term Incentive Awards Summary Schedule (this “Schedule) provides
certain information related to Restricted Stock Units you were granted by
Comcast Corporation on [                    , 20    ] (the “Date of Grant”).
This Schedule is intended to be, and shall at all times be interpreted as, a
part of your Comcast Corporation Restricted Stock Unit Award document.

Restricted Stock Unit Award

 

Grantee:    [            ] Date of Grant:    [            ], [Year 1] Common
Stock:    Comcast Corporation Class A Common Stock Number of Restricted Stock
Units Granted:    [            ] [Year 1] RSUs    [            ] of the
Restricted Stock Units. [[Year 2] RSUs]    [[            ] of the Restricted
Stock Units, plus any [Year 1] RSUs that fail to vest on or before
[                    , 20    ].] [[Year 3] RSUs]    [[            ] of the
Restricted Stock Units, plus any [Year 1] and [Year 2] RSUs that fail to vest on
or before [                    , 20    ].] [[Year 4] RSUs]    [[            ] of
the Restricted Stock Units, plus any [Year 1], [Year 2] and [Year 3] RSUs that
fail to vest on or before [                    , 20    ].] [[Year 5] RSUs]   
[[            ] of the Restricted Stock Units, plus any [Year 1], [Year 2],
[Year 3] and [Year 4] RSUs that fail to vest on or before [                    ,
20    ].] Vesting Dates of Restricted Stock Units:   

(1) [Year 1] RSUs

 

As to the [Year 1] RSUs, [                    , 20    ], provided that the First
Performance Goal is satisfied[;][.]

 

[(2) [Year 2] RSUs

 

As to the [Year 2] RSUs, [                    , 20    ], provided that the First
or Second Performance Goal is satisfied;

 

(3) [Year 3] RSUs

 

As to the [Year 3] RSUs, [                    , 20    ], provided that the
First, Second or Third Performance Goal is satisfied;

 

(4) [Year 4] RSUs

 

As to the [Year 4] RSUs, [                    , 20    ], provided that the
First, Second, Third or Fourth Performance Goal is satisfied;

 

(5) [Year 5] RSUs

 

As to the [Year 5] RSUs, [                    , 20    ], provided that the
First, Second, Third, Fourth or Fifth Performance Goal is satisfied.]

   [Notwithstanding anything herein to the contrary, to the extent a Vesting
Date for any [Year 5] RSUs has not occurred on or prior to
[                    , 20    ], such [Year 5] RSUs which have not vested and
become nonforfeitable shall immediately and automatically, without any action on
the part of the Grantee or the Company, be forfeited by the Grantee and deemed
canceled.]